Title: Thomas Humphreys to Thomas Jefferson, 2 July 1817
From: Humphreys, Thomas
To: Jefferson, Thomas


          
            Lynchburg—2nd July 1817
          
          Thomas Humphreys, has the pleasure of Informing the Honble Thomas Jefferson; that in consequence of a general note of his, having been presented to T. H., by Nace; not having any common Trusses, that would fitt said Nace; he has sent one that
			 precisely suits the servant; & which with care, will last him his life time; the  price of which is Eight Dollars; but should it not be approved of; by Mr Jefferson will in that case, direct it to be returned.
        